  8:21-cv-00066-RGK-PRSE Doc # 9 Filed: 03/31/21 Page 1 of 1 - Page ID # 74




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

LENADO S. SUMMAGE,

                    Petitioner,                            8:21CV66

       vs.
                                                            ORDER
SCOTT R. FRAKES, Director of the
Nebraska Department of Correctional
Services,

                    Respondent.


       IT IS ORDERED that Respondent’s Motion to Substitute Respondent (Filing
8) is granted. The Clerk shall update CM/ECF to reflect that Scott R. Frakes, the
Director of the Nebraska Department of Correctional Services, is the sole respondent
in this case.

      Dated this 31st day of March, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
